Exhibit Certified Public Accountants p: 865.583.0091 [LOGO] Business Advisors f: 865-583-0560 w: rodefermoss.com 608 Mabry Hood Road Knoxville, TN37932 January 26, 2010 Securities and Exchange Commission 100 F Street N.E. Washington, D.C. 20549 Re: TN-K Energy Group Inc. Ladies and Gentlemen: We have read the statements of TN-K Energy Group Inc. pertaining to our firm included under Item 4.01 of Form 8-K dated January 21, 2010 and agree with such statements as they pertain to our firm.We consent to the filing of a copy of this letter as an exhibit to such Current Report. /s/ Rodefer Moss & Co, PLLC Rodefer Moss & Co, PLLC
